This is a proceeding brought pursuant to article 78 of the Civil PraeticeAet in the nature of certiorari to reviewthe order of the respondent Graves, as Commissioner of Education, suspending the right of petitioner to practice medicine in the State of New Yorkfor one year. Charges against relator were duly filed and a trial of the charges was had before a subcommittee of the Medical Grievance Committee. The subcommittee unanimously found relator guilty of the charges and recommended that his license be suspended for one year. The entire Medical Grievance Committee, consisting of ten physicians appointed by the Regents, thereafter determined on the merits that relator was guilty of the charges and recommended to the Regents that his license be suspended. The Regents, after hearing on notice to relator, accepted and sustained the determination and recommendation of the Medical Grievance Committee and voted that relator’s license as a physician be suspended as aforesaid, and an order to that effect was thereafter made by the Commissioner of Education. The evidence is sufficient to sustain the findings, and the order of the Department of Education should be confirmed. Determination unanimously confirmed. Present • — • Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.